 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBankers Dispatch Corporation and Walter Snook andAlvin Orr. Cases 19-CA-8745 and 19-CA-8829November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 6, 1977, Administrative Law Judge JamesT. Rasbury issued the attached Decision in thisproceeding. Thereafter, Charging Party Snook filedexceptions and a supporting brief. Respondent filedobjections to the exceptions filed by Charging PartySnook and a brief in support of its objections and theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptthat the remedy is modified so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).:3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Bankers Dis-patch Corporation, Boise, Idaho, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order except that theattached notice is substituted for that of theAdministrative Law Judge.Respondent's objections to the filing of exceptions by Charging PartySnook are without merit.2 Charging Party Snook has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dri' Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.In adopting the Administrative Law Judge's findings, we do not rely onhis observations in fn. 5 of his Decision.: See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which participating parties had achance to give evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, as amended, and has orderedus to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these thingsexcept to the extent that membership in aunion may be required pursuant to a lawfulunion-security clause.WE WILL NOT in any other manner interferewith, restrain, or coerce employees with respect tothese rights.WE WILL NOT discharge or otherwise discrimi-nate against any employee for engaging inactivities of a concerted nature or on behalf of theUnion.WE WILL offer Alvin "Red" Orr full reinstate-ment to his former or substantially equivalentposition with full backpay plus interest.BAKERS DISPATCHCORPORATIONDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thismatter was heard by me in Boise, Idaho, on April 5, 6, and7, 1977. The charge in Case 19-CA-8745 was filed bySnook on July 19, 1976, and was served on Respondent byregistered mail on or about the same day.' The charge inCase 19-CA-8829 was filed by Orr on August 18 and wasserved on Respondent by registered mail on or about thesame day. Thereafter, on September 16, an order consoli-dating cases and a consolidated complaint was issued bythe Regional Director for Region 19 alleging that BankersI The relevant events associated with the alleged wrongful terminationsoccurred in the year 1976. thus all dates shown hereinafter which do notcarry the indication of a year will reler to the calendar y)ear of 1976.233 NLRB No. 54300 BANKERS DISPATCH CORPORATIONDispatch Corporation (herein Respondent) had violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (herein Act). Allegedly, Walter Snook andAlvin Orr were discharged because they opposed theUnion's labor contract proposal and because of theirparticipation in other protected concerted activities.2On February 18, 1977, pursuant to another charge by anindividual, a new complaint was issued against theRespondent (Case 19-CA-9129). On the same date, anorder was issued consolidating the new complaint with thecomplaint previously issued on September 16. On March28, 1977, the Regional Director issued an order severingthe most recent case (Case 19-CA-9129) from the previ-ously issued consolidated complaint, indicating that theparties had adjusted the matter raised in said case and theCharging Party had filed a withdrawal request.At the hearing the General Counsel moved to add anamendment to the consolidated complaint in Case 19-CA-8745 alleging Respondent to have interrogated employeesabout their union activities on July 10 and during themonth of July having created the impression of surveil-lance of employees' union activities. Over objections of theRespondent's counsel, the motion to amend the complaintwas granted. Respondent's answer admitted the dischargeof Walter Snook and Alvin Orr, but denied that in doing soit was illegally motivated in violation of the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and the Respondent.Upon the entire record of the case, and my observationsof the witnesses and their demeanor, I make the following:FINDINGS OF FACT3I. THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been,a State of Illinois corporation with an office and place ofbusiness located in Boise, Idaho. Respondent is engaged inthe business of transporting banking documents, audit andaccounting media, and other high-priority data requiringrapid transmission from one location to another. Duringthe past 12 months, which period is representative of alltimes material herein, Respondent performed services forits customers located outside the State of Illinois valued inexcess of $50,000. During the same period of timeRespondent, in the course and conduct of its businessoperations, performed services for its customers valued inexcess of $500,000. On the basis of this admitted financialdata I find Respondent to be, and at all times material2 While this language is taken directly from the complaint I'm not sure ithas been correctly phrased. There was some evidence indicating "complain-ing" by union members regarding the company proposals dunng negotia-tions, but no evidence to indicate the employees were "unhappy" with theUnion's proposals.I The facts found herein are based on the record as a whole and on myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability, the demeanor of the witnesses, and theteachings of N. L. R. B. v. Walton Manutarcturing Compan,y & loganville Pantsherein to have been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe General Teamsters, Chauffeurs, Warehousemen andHelpers Union Local No. 483, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Independent (herein called theUnion), is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.itI. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesBasically the only issue we are called on to resolve-as sofrequently happens in this type of case-is one ofperceiving from the conflicting and garbled testimony justwhat motivated Respondent in the discharge of WalterSnook and Alvin Orr.B. The Background Setting and Pre-lO(b) PeriodActivityHarry Emigh began his employment with Respondent inOctober 1964 and was terminated on December 5, 1975. Atthe time of his termination he was regional manager for theState of Idaho. On October 5, 1970, he hired his daughter,Jeanette Emigh, as a secretary and in the spring of 1972 shewas promoted to operations manager. Until the summer of1975, the State of Idaho seemed to have been excludedfrom the western zone and the Emighs apparently reporteddirectly to Herb Bergman, who was president of theCompany and regional zone manager for the State ofIdaho.4In June or July 1975 the employees started discussing thedesirability of forming a union. This was a small operation,the total work force consisting of 11 drivers and 2 officepersonnel. There is little doubt from the testimony of HarryEmigh, Jeanette Emigh, Jolene Poe, Roxana Nash, WalterSnook, and Red Orr that during this period conversationsregarding the Union were frequent .among all of theemployees including the Emighs, who were in charge. Itwas a daily topic of conversation over the morning cup ofcoffee with no one being too concerned about expressingtheir feelings freely. The employees, as well as the Emighs,knew that Walter Snook, Alvin "Red" Orr, Carl Mills, andBob Bacon were outspoken supporters of the Union.Jeanette Emigh's testimony makes it rather clear that for aperiod of time during the summer of 1975 neither she norher father were certain as to who was in charge of theIdaho office. They were visited by Warren Wallin, viceCompany, 369 U.S. 404. 408 (1962). As to those witnesses testifying incontradiction to the findings herein, their testimony has been discredited.either as having been in confict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in light of the entire record.4 Although not necessarily relevant or material to this proceeding, itbecame apparent during the course of the hearing that, during the criticalperiod of union organizing of the Idaho drivers, there was also a certainamount of higher-level corporate "politics" taking place. Bergman is nolonger with the Company.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident and general counsel of the Respondent, DonBarclay, who occupied a management position with one ofthe offices in Canada but who also appeared to have hadsome expertise in labor relations, as well as Richard Ashby,and received conflicting instructions.Regardless of who had authority, Jeanette Emightestified that Ashby-who certainly assumed control overIdaho sometime in the late summer of 1975-told her thatthe Company would get rid of Bud Snook, Red Orr, BobBacon, and possibly Carl Mills by writing up everything nomatter how minor. Jeanette Emigh further testified that ithad been their custom to notify drivers of their mistakesbut that Ashby told her that immediately after negotia-tions, they would start having the drivers sign thestatements or reprimands. Jeanette Emigh said that Ashbyreturned to Idaho on or about September 11, 1975, andthere she and Jolene Poe had a conversation at theDowntowner Motel with Ashby and Bill Fitzgerald, thenational operations manager for Bankers Dispatch, duringwhich Ashby repeated if the Union went in that we wouldget rid of all the drivers that voted the Union in, that wewould do this by writing them up. The names of Red Orr,Carl Mills, Bob Bacon, and Snook again were mentioned.According to Jeanette Emigh, the necessity of writingeveryone up and then being able to get rid of the driversthat voted the Union in was again repeated by Ashbyduring a meeting the latter part of October and again inNovember.Under cross-examination Jeanette Emigh testified thatshe was familiar with the Company's rules and regulationswhich call for a reprimand following the first violation, alayoff of I to 3 days following a second reprimand, and thethird offense called for termination (see Resp. Exh. 5).Jeanette Emigh also testified that during the last 5 monthsof her employment with Respondent, it was necessary toreprimand Alvin Orr and Walter Snook between 10 and 15times and that in her opinion Walter Snook should havebeen discharged; it was debatable as to whether or notAlvin "Red" Orr should have been discharged. She saidthis was not done because she had been told not todischarge anyone until after the labor negotiations werecompleted.Harry Emigh supported the testimony of his daughterand stated that he had heard Ashby say, "We will fire allthe drivers that voted the Union in," and when asked howit was to be done Ashby said, "You're going to write up alltheir mistakes and after so many mistakes you'll be able toget rid of them." On cross-examination Harry Emightestified that Bud Snook, Red Orr, Carl Mills, and BobBacon made most of the mistakes that were made duringthe union organizational period.5Jolene Poe testified and stated that the primary purposeof the meeting which she and Jeanette Emigh had withAshby and Fitzgerald at the Downtowner Motel on orabout September 11, 1975, was to give her an opportunityto try and convince Ashby that Jeanette Emigh had notbeen responsible for the union organization. She further5 It is a truism that during the period of union organization, where thereare sharply divided opinions, mistakes, and accidents occur more frequent-ly.f See G. C. Exh. 3 which is dated July 7, 1976. There was testimony fromtestified that during this conversation Ashby indicated thatit would be possible to get rid of any of the troublemakersby carefully writing up all of their mistakes.C. The Relevant EvidenceRoxana Nash testified that she had been employed byRespondent from December 10, 1975, until terminatedMay 18, 1976. She testified that Mark Odom was theregional manager during a portion of her employment andon one occasion when Wallin and Mark Odom weretalking to Dick Ashby in a telephone conversation, sheheard them tell Ashby, "that before anything could bedone they were going to have to get rid of the drivers thatwere causing problems, that were for the Union." Whenasked if any names were mentioned in this conversation,she replied-Red Orr, Bud Snook, and Louis Kelly. Nashalso testified to an occasion believed to have been in April1976 when she was engaged in a conversation with DaveAirhart and Clarence Batley "about general things and Iasked Dave Airhart if he had been to the union meetingthat weekend that the drivers were having I think in TwinFalls. And he said, no. And Clarence said that they werehaving problems with drivers and that they were going tohave to get rid of them and he named Red Orr and BudSnook." On cross-examination Nash acknowledged thatshe must have typed at least 10 letters regarding mistakesto Walter Snook during the 5 months that she wasemployed by Respondent.Walter Snook testified that he was first employed byRespondent in March 1968 and remained until hisdischarge on July 10, 1976. He testified that in July 1975 hehad become interested in the Union, signed an authoriza-tion card, and attended all the union meetings along withsome of the other drivers. After the Union was selected andnegotiations were in process, Snook testified that he hadexpressed his unhappiness because Respondent was notoffering enough money. On July 13 Snook testified that hewas delivered a letter by Dave Airhart advising of hisdischarge and setting forth the reasons therefor.6Theremainder of Snook's direct testimony was largely anexplanation of the reasons listed in the termination letterwhich amounted to the witness disavowing responsibilityfor most of the mistakes listed.However, on cross-examination Snook was shownRespondent's Exhibit 18 which was a memorandum datedApril 12, 1976, from Batley to Bud Snook relating to failureto make pickups and delivery on April 7, 8, and 9. Witnesswas also shown and identified Respondent's Exhibit 8,which was a memorandum from the office secretary to BudSnook dated May 24, 1976, concerning his failure toproperly identify a bill of lading. Witness also acknowl-edged having received Respondent's Exhibit 9 which wasdated May 25, 1976, and was a memorandum from theoffice secretary to Bud Snook relative to his failure toattach a bill of lading. Snook acknowledged receiving amemorandum dated May 25, 1976, from Clarence Batleyrelative to his failure to make pickups and delivery fromboth Clarence Bailey and Roy Corson that Corson was given a copy ofSnook's termination letter immediately after it was typed and Corson orallyadvised Snook of his termination at a union meeting held on July 10.302 BANKERS DISPATCH CORPORATIONGem State Paper on May 20 and 24. Snook also identifiedRespondent's Exhibit 12, which was a memorandum fromDave Airhart, the operations manager, dated June 15,1976, to Bud Snook calling attention to his misdelivery of abank package. Although Snook disclaimed responsibilityhe testified that he never bothered to respond to thememorandum. Snook identified Respondent's Exhibit 13,which was a memorandum dated June 30, 1976, callingattention to his failure to pick up a package at Kimball'sElectronics in Pocatello. Snook acknowledged that Batleyhad also called him regarding this particular memorandum,but that he was not too familiar with all of the stops inPocatello. Snook acknowledged having received Respon-dent's Exhibit 14, which was a memorandum dated July 1,1976, from Dave Airhart advising him that the deadline forthe First Security in Rexsburg was 4:30 p.m. Snook alsoidentified and acknowledged having received two othermemorandums, one dated July 1 and one dated July 6,1976 (see Resp. Exhs. 15 and 17). Snook acknowledged thathe had received a great many memorandums pointing outmistakes during the past 6 months of his employment. Onredirect examination Snook testified that he had noknowledge that he was supposed to supply route sheets tothe Company and that he was never reprimanded forfailing to notify Respondent in Boise of his route. Snooktestified that his regular job with Respondent averagedbetween 10 and 13 hours per day and he acknowledgedhaving a second job from May 5, 1976, until he wasterminated, on which he worked an additional 4 hours perday.Alvin "Red" Orr testified that he was first employed as adriver for Respondent on July I, 1969, and worked until hisdischarge on July 16. Orr said that he signed a unionauthorization card and solicited other employees to signunion authorization cards, and attended all of the unionmeetings. Orr said that after he had completed his work onJuly 16 he was called into the office and handed a letter oftermination (G. C. Exh. 16). In summary, the letter oftermination indicates that he was being discharged becauseof (I) a threat he had made on May 5, 1976, to the airplanepilot for Respondent; (2) dragging his feet in the perfor-mance of his route, which was regarded as timecardfalsification; and (3) causing dissention among the driversby talking-up a wildcat strike.Orr acknowledged that after a union meeting when in thecompany of Bud Snook, Louis Kelly, and possibly JoeSmith, they were talking about the possibility of shuttingthe Company down and when someone commented aboutthe airplane still being able to fly, he had said, "I guess wecould knock him [the pilot] in the head with a pipe wrench.And then it went on to, well, we could cut an aileron cable,then it couldn't even fly." Somehow this threat was learnedof by the Company and Orr said that he discussed thesituation with Carl Mills when Mills was the operationmanager. According to Orr's testimony, he also discussedthe situation with Vic Spears, the pilot involved, and thatseemed to end the matter.Orr testified that after he returned from his vacation onJuly 12 he was told by some of the customers that theI Mills filed charges with the National Labor Relations Board regardinghis termination. These charges were dismissed.vacation relief drivers had been slower in servicing hisroute. Additionally, the stipulation entered into by allparties at the hearing regarding the time records of Orr andthe timecards of the employees who substituted for himduring his vacation, fail to support an accusation ofmalingering or falsification of time records by Orr.Moreover, Respondent counsel's brief conceded that thefacts stipulated to as a result of the study of the timecardsfail to support any charge of timecard falsification on thepart of Orr.As to the third reason listed in Orr's letter of termination,Roy Corson testified that he advised Batley following theunion meeting held on July 10 that he (Batley) might haveproblems on his hands because a number of the employeeswere talking in terms of not showing up for work. However,when Batley called Orr and asked if he intended to reportfor work on July 12 because he had heard rumors of awildcat strike, there is no conflict in the record-Orr toldBatley he would report for work and did continue to reportfor work until discharge.Carl Mills testified that he started as a driver onFebruary 12, 1968, and in late November or earlyDecember 1975 he was named acting regional managerand served in that capacity until the following February. InFebruary, Mark Odom was named regional manager andMills stayed and worked in the office. Within a week ortwo after Batley arrived in Idaho (the latter part of March)Odom left and Batley became the regional manager whileMills continued in the office and worked as operationsmanager until sometime in May. After that, he returned asa driver and continued as a driver until July 16, at whichtime he was terminated.7On cross-examination Mills testified that Mark Odomhad started some route sheets but no one paid muchattention to them and the only way a new driver learnedthe routes was by riding with a regular driver. He testifiedthat after he had talked to "Red" Orr regarding Orr's threatto the pilot, he regarded the matter as a joke, however, VicSpears, the pilot, was very much worried about the threat.Mills testified that during the time that he was in the officehe never heard Batley express his feelings regarding theUnion nor did he ever hear Batley threaten to dischargeeither Orr or Snook or any of the other drivers. Mills saidthat he was never instructed to carefully write up allmistakes made by employees so that they could be utilizedfor the purpose of discharging them. Mills said that in oneconversation with Batley he (Batley) said: "It seems like hetold me that Red Orr is an instigator and he hinted that hethought that some of the mistakes were due to unionactivity." When Mills refused to relate to Batley the threatwhich Orr had made regarding the pilot, he heard Batleysay, "I'll fire him [Orr] right now if he did."Dave Airhart was called by the Respondent as a witnessand testified that he was first employed as a part-timedriver in July 1974 and remained employed with Respon-dent until the end of July 1976. In February 1976 hebecame operations manager. Airhart testified that betweenMay and July 8 it was necessary for him to send severalmemos to Snook because of mistakes being made and that303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit was not his custom to send a similar memo to all of theemployees in the eastern part of the State. (This was indirect contradiction to Snook's testimony which was to theeffect that no one in the office knew the routes of theeastern drivers and therefore, when a mistake was made,the same memorandum was sent to each one of them.)Airhart was of the opinion that Snook was responsible formaking more mistakes than any of the other employees.Airhart acknowledged having delivered the letter oftermination to Snook and said, "I felt badly about itbecause he [Snook ] had put in seven or eight years with theCompany, but I felt like in order for the Company to be asuccess and to operate efficiently we needed to cut out thepeople who were, indeed, making mistakes continually."On cross-examination Airhart acknowledged that he hadfull knowledge of Snook and Orr being active in the Unionbecause during the organizational campaign he was adriver and participated in the election. Airhart said thatduring the time that he worked in the office for BankersDispatch he never heard Clarence Batley express animosityor opposition toward the Union. He said the only personhe ever heard express the opinion that prounion driverswould be discharged was Jeanette Emigh. Airhart testifiedthat an employee named Arnold Eldridge was dischargedbecause of continuous mistakes and he [Airhart] was of theopinion that it was just standard policy under a unioncontract that when a driver made mistakes and receivedwarnings that thereafter he would be discharged.Richard Ashby testified that he had started with theRespondent Company as a driver, was promoted tosupervisor, assistant regional manager, regional manager,and currently is a senior vice president and the westernzone manager. The western zone is comprised of the Statesof Missouri, Kansas, Minnesota, Nebraska, Idaho, Utah,and Colorado. Ashby testified that the State of Idaho hadbeen excluded from the western zone and was under thedirect supervision of Herb Bergman, the company presi-dent, until June or July 1975, at which time Idaho wasassigned to Ashby.Ashby testified that Respondent has approximately 70offices and that approximately one-half of these areunionized. Ashby has been directly involved with twooffices that are unionized. Ashby testified that he nevertold Jeanette Emigh, Jolene Poe, or Harry Emigh that therewere ways to get rid of prounion drivers or instructed themto get rid of prounion drivers or any other statements tothat effect. Ashby said what he told the Emighs was, "Nowthat you're faced with the Union you're going to have toclean up your act. You're going to have to reprimanddrivers. You can't walk up anymore and terminate a driverbecause you don't like him. You're going to have to get theUnion to agree with you that this man needs to bedischarged, and the only way you can do that is to writereprimands when he makes a mistake or when he doessomething wrong. You have to have a record on him or theUnion will not allow you to terminate the man. That iswhat I told them." Ashby said there was a company policyof notifying employees in writing of mistakes that weremade. According to Ashby, from the time he took over inI Ashby also included Kaufmann, Mills, Edwards, and White as otherinterim regional managers dunng this period of turmoil, who wereinstructed to write up drivers for their mistakes.July 1975 until December 1975, when the Emighs weredischarged, that policy was not being enforced, but afterJanuary 1976 it was enforced.According to Ashby, the meeting with Jeanette Emigh,Jolene Poe, and Bill Fitzgerald was never intended butappeared to have been surreptitiously arranged by HarryEmigh (it should be recalled that Jeanette Emigh andJolene Poe had testified that they met with Ashby andFitzgerald at the Downtowner Motel in Boise on or aboutSeptember 11, 1975). Ashby said he and Fitzgerald arrivedin Boise for a meeting with Harry Emigh, who picked themup at the Boise Airport and after making an excuseconcerning a prior appointment, he dropped them off atthe Ramada Inn, where they (Ashby and Fitzgerald) foundJeanette Emigh and Jolene Poe waiting in the lobby. Ashbysaid he could not recall the exact conversation but, as besthe could remember, both girls were concerned withinforming him that Harry Emigh was doing a good job andthat he (Ashby) was treating Harry badly. (It should beremembered that Jolene Poe testified that her mainconcern at this meeting was to convince Ashby andFitzgerald that Jeanette Emigh was doing a good job andwas not responsible for the Union.) Ashby acknowledgedthat he instructed the Emighs, as well as Odom and Batley,that they were to write up drivers for their mistakes,8butdenied that he ever instructed anyone in management notto fire employees during the period of labor negotiations.He suggested that he had told Harry Emigh not toterminate any employees without just cause. Ashby statedthat the work rules for the entire company are the same atall locations, whether the operation is unionized ornonunion, but that he did not feel these rules were enforceduntil after January of 1976.On cross-examination Ashby acknowledged that duringhis first visit to Boise, Idaho, he had had severalconversations with Bob Bacon and he was certain thatduring that period of time the Union was discussed. Ashbyalso acknowledged that at the August 1975 meeting he hadsolicited the employees' gripes and complaints concerningtheir working conditions. (The union conversations withBob Bacon and the solicitation of employees gripes andgrievances at the August 1975 employee meeting bothoccurred nearly I year before the charge or charges werefiled in this consolidated case.) In response to a cross-examination question, Ashby said that his only explanationas to why the work rules were not enforced between Julyand December 1975 was Harry Emigh's reluctance to doanything about it, but he (Emigh) did complain about theerrors that several employees continued to make.Roy Corson testified that he was the Teamsters businessagent for Local 483 and that Clarence Batley had discussedwith him the threat made by Orr on the airplane pilot ofRespondent. Corson identified Respondent's Exhibit 19, aletter sent to him by Victor Spears regarding the threat RedOrr had made on the person of Spears and/or theRespondent's plane. It was Corson's testimony that heremembered Batley advising him that as soon as he(Batley) got confirmation from Chicago, he was going tohave to terminate Red Orr because of the threat that had304 BANKERS DISPATCH CORPORATIONbeen made. Corson said the company rules and regulationsregarding the conduct of drivers were discussed at thenegotiations and incorporated in the union contractwithout major modification or change.9Corson testified that after the contract was signed onJune 5 he began receiving copies of memorandums orreprimands directed to the employees. Corson specificallyrecalled having received copies of memorandums sent toSnook, Orr, Louis Kelly, and Mills as well as ArnoldEldridge. Corson acknowledged telling Snook that becausehe (Snook) had received so many warning letters regardingmistakes, the Company felt they had to let him go-toterminate him. Corson acknowledged having told Snookthat "the Company set him up, shot him down and you[Snook] couldn't do anything about it."Clarence Batley testified that he first came to Boise,Idaho, as operations manager in March 1976 after theUnion had been voted in and he had nothing to do with theorganizational campaign. Batley said that at a meeting inMarch 1976 shortly after his arrival he was introduced toall of the employees at which time Odom, the outgoingregional manager, made a speech about the company rulesand the records required by the Company to be made outdaily. Corson testified that some drivers regularly made outtheir route sheets and other drivers, among them Snookand Orr, refused to make out the route slips. Batleytestified that he talked to Snook in April regarding thenecessity of completing the route sheet forms, at whichtime Snook promised that he would do so but failed todeliver. Respondent's Exhibit 20 was identified as a masterroute sheet that he (Batley) had one of the other driversmake out by riding with Bud Snook because Snook refusedto make out the route sheet.Batley denied ever having been instructed by any of hissuperiors at Bankers Dispatch to terminate union drivers.He said that the decisions to terminate Snook and Orr werehis own and that participation by those individuals in theUnion had absolutely nothing to do with their discharge.Batley explained that he was much disturbed by thethreat which had been made by Orr against the companypilot and/or airplane but that the discharge of Orr wasdelayed because he wanted a full investigation and"another reason I did not, was because at this particulartime we was [sic] in serious union negotiations trying to geta union contract negotiated, trying to bring peace andharmony amongst the administration and the drivers andat that time I did not feel that it was the wisest thing to do."Batley denied that he ever told Corson that he wasdeferring the discharge of Orr until he heard from Chicago,and denied that Chicago had any knowledge of the entireaffair. Batley said that Ashby was in charge of negotiationsand that he (Batley) did not need any further authority todischarge an individual.9 There was a sharp conflict between the testimony of Smith and Corsonon one hand, and Batley and Ashby on the other, regarding the removal ofprior memorandums or reprimands from an employee's file. This conflictdoes not become critical in this dispute. If this were an arbitration heanngthe issue would be cntical, but in this dispute we are primarily concernedwith the motivation factor precipitating the discharge: i.e.. was it because ofemployee mistakes being made or was it because of the employees'protected union or concerted rghts.Batley said he had a conversation with Roy Corson on orabout July 10 during which he was advised by Corson thatthere had been talk among some of Respondent's employ-ees of a wildcat strike. Following this conversation withCorson, Batley contacted "Red" Orr and asked him if heintended to report for work on the following Mondaybecause he had heard rumors of a wildcat strike. Orradvised that he was going to report for work and he didreport for work as scheduled until discharged on July 16.When Batley was questioned as to why he delayed for 6weeks after the union negotiations were completed (June 5)before discharging Orr (July 15), he gave the followingresponse:At that particular time, your Honor, the reason it tookme six weeks to make up my mind is the fact, if I canuse the word, the fact is that other things was [sic]culminated. At this time I was having quite a fewproblems with the other side of the eastern side of thestate with my operations manager and me running backand forth. I did not feel at this time that I wanted to gothrough anything else while I had so many problemsgoing on already. I think the real possibility in back ofmy mind was that I would get everything straightenedout, I would be able to settle everything. I think the realthing that caused me at this time, at the end of weeks,to change my mind was the threat of not knowingwhether tomorrow was going to have my drivers atwork or not or whether they was going to be out on awildcat strike.Analysis o1While I regard Jeanette Emigh as a competent andarticulate witness, nevertheless it was equally apparent thatshe carried a certain bitterness and resentment against thisparticular respondent because both she and her father hadbeen discharged. Without attempting to pass judgment onthe discharges of the Emighs (their resentment or bitternessmay have been entirely justified but it unmistakablywarped her testimony), I am more inclined to believeAirhart's statement who testified that "the only person heever heard express that prounion drivers would be firedwas Jeanette Emigh." Because of the small size of theIdaho office of Respondent and because of the acknowl-edged free expression by all employees regarding theirfeelings toward the Union, I have no doubt that manage-ment pretty well knew which employees were prounion andwhich were opposed to the Union. However, based on allthe testimony and with full knowledge that witnesses-particularly in heated labor disputed matters-are inclinedto jump to unwarranted conclusions and to substitutewords, I am more inclined to feel that Ashby's earlyreferences to troublemakers (meaning employees who wereconstantly making mistakes) was wrongfully interpreted as'o Lee Porter and Shannon Corson were called by the General Counseland Roberta Groesbeck was called by the Respondent. I have not set forththieir bnef testimony herein because these employees were employed afterSnook and Orr were discharged and their testimony did not directly relate toSnook or Orr, but tended to establish or deny union animus. Even if theevents the General Counsel sought to establish by these witnesses (and theRespondent to deny) were true, it would not, in my opinion, be meaningfulor probative of the motivating cause for the discharges of Orr and Snook.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning only prounion sympathizers. To summarize, Ibelieve Ashby's testimony to be more accurate in that hedid tell the Emighs that they were going to have to face upto the Union and would have to have written, supportablereasons before the Union would permit a discharge. In anyevent, all of the testimony of the Emighs as well as JolenePoe related to a period of time almost 1 year before thedischarges and can only be used as background evidence,and not as a basis for finding a violation in the instantcases.The only evidence in the record which might be used toshow union animus within the 10(b) period came fromRoxana Nash who testified that she overheard a conversa-tion in which Ed Wallin and Mark Odom told Ashby,"before anything could be done they were going to have toget rid of the drivers that were causing problems, that werefor the Union." During that conversation "Red" Orr andBud Snook's names were mentioned, she said. Nash wasnot a party to this conversation but merely overheard aportion of one end of the telephone conversation. Nashacknowledged a total lack of understanding of unionaffairs and under the circumstances of only overhearing aportion of one end of a telephone conversation I cannotgive her testimony great weight or regard it as significantlyprobative of the issues at hand. The ineffectiveness of hertestimony is marked by the fact that neither Wallin norOdom worked in the Idaho office at the time of thedischarge or were parties to the decision to discharge eitherOrr or Snook.Dave Airhart-whom I regard as perhaps the mostcandid and honest witness that appeared before me in thismatter-testified that he never heard Clarence Batleyexpress animosity or opposition toward the Union, but tothe contrary seemed to welcome the Union as a "partner"with whom he would be able to work in order to get rid ofthose employees who were not doing a good job.Carl Mills who had been active in the union organiza-tional campaign, but who was later promoted to regionalmanager and worked as operations manager under Batley,testified that he had never heard Batley (I) expressantiunion feelings; (2) threaten to discharge Orr, Snook, orany of the other drivers; nor (3) had he (Mills) ever beeninstructed to write up employees for their mistakes so thatit could be utilized for the purpose of discharging theemployees. Moreover, Mills certainly had no reason totestify in a manner that would be helpful to the Respon-dent in that he was of the opinion that he had beenwrongfully discharged by Respondent.It would appear that while Respondent may not havewelcomed the Union in its Idaho operation, neverthelesshaving lost the election they were large enough and hadunions in enough other locations to realize that it was notan incurable disease but could be lived with and mighteven become an ally in improving the quality of itsemployees.The evidence seems overwhelming and I am convincedthat Walter Snook was discharged by Clarence Batleybecause of his numerous and consistent mistakes andrefusal to follow established reporting procedures. EvenJeanette Emigh, whom I have indicated earlier certainlydid not intend to do or say anything that would be helpfulto the Company, was of the opinion that Snook shouldhave been discharged in 1975 because of his numerous andfrequent mistakes. As found earlier herein, Dave Airhartappeared to be a totally honest and candid witness with noinherent prejudices and he expressed the opinion that thefrequency of Snook's mistakes had become intolerable.While there is no doubt that Respondent was well aware ofSnook's interest and activity on behalf of the Union,participation in union activities did not insulate him fromdischarge. H. L Meyer Company, Inc., 426 F.2d 1090, 1094(C.A. 8, 1970); N.L.R.B. v. Hanes Hosiery Division, HanesCorporation, 413 F.2d 457, 458 (C.A. 4, 1969). Snook'smistakes were too numerous over a substantial period oftime to be brushed aside lightly. He acknowledged thereceipt of memorandums which he ignored, he refused tocomplete route sheets, and I seriously question theaccuracy of much of his testimony. He was adroit atmaking excuses. I am convinced from all the testimony thathe was an incompetent employee during the last year of hisemployment. I shall recommend dismissal of the complaintinsofar as a wrongful discharge of Walter Snook isconcerned.The evidence regarding Alvin Orr, however, is quitedifferent. While there was some evidence and testimonyindicating that Orr had made several mistakes requiring amemorandum, or notice of correction, nevertheless thiswas not listed as a reason for his termination (see G. C.Exh. 16). Certainly the threat which Orr admittedly maderegarding the airplane pilot and/or the airplane itselfwarranted discharge. I also think some delay for purposesof a thorough investigation might be expected and shouldbe permitted. I can also understand the practicality of notwanting to move too hastily in the discharge of Orr withthe labor negotiations pending. However I cannot under-stand the vague and imprecise reason for delaying thedischarge of Orr after the labor negotiations were conclud-ed on June 5. The long undue delay between June 5 andJuly 16 when Orr was actually discharged amounted tocondonation and I am convinced this reason was pretextu-al. The second reason advanced by Batley as to why Orrwas discharged was admittedly not proven at the hearing.Mere conversation about a wildcat strike which neveroccurred is much too tenuous to warrant discharge. Had anactual illegal strike (perhaps better phrased as a breach-of-contract strike) actually occurred it would have provided asound basis for discharge. However, Orr continued toreport for work each day until discharged. I am convincedthat the widely differing and weak excuses, set forth in thedischarge letter, provide a reasonable inference that Orrwas discharged because he was a known union memberwho frequently and freely expressed opposition to theCompany's policies. A discharge motivated by an employ-ee's union activities violates Section 8(a)(3) and (1) of theAct. American Ship Building Co., 380 U.S. 300 (1965). Evenif a legitimate reason may exist for a discharge it does notnegate a violation of the Act if the discharge is actually fora different and illegal reason. N.L.R.B. v. Superior Sales,Inc., 366 F.2d 229 (C.A. 8, 1966). I shall find the dischargeof Alvin Orr to have been motivated by his union activitiesand therefore violative of Section 8(a)(3) and (1) of the Act.306 BANKERS DISPATCH CORPORATIONThe amendments to the complaint permitted at thehearing relating to interrogation on July 10 and creatingthe impression of surveillance of the employees' unionactivities are without merit and shall be dismissed. Theonly evidence relating to interrogation had to do withBatley's call to the employees after he had been informedby Roy Corson that some of the employees were talkingabout a possible wildcat strike. Batley needed to have a fullcomplement of employees report for work, so he calledeach individual and in asking if they intended to report forwork he indicated that he was calling because he hadreceived word of talk regarding a wildcat strike. There is noevidence that these telephone conversations to the variousemployees interfered with, restrained, or coerced theemployees in the exercise of their Section 7 rights in anymanner. Nor does it seem reasonable that the ordinaryreasonable person would be coerced by such a questionfrom his boss. Nor can I interpret this conduct as either anactual surveillance or creating the impression of a surveil-lance. Clarence Batley's information regarding the possibil-ity of a wildcat strike had come directly from Roy Corson,undoubtedly in the interest of avoiding a completedisruption of business. There was nothing unlawful inClarence Batley's efforts to make certain that he had a fullcrew to carry on the normal business.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The discharge of Alvin "Red" Orr on July 16, 1976,was a violation of Section 8(aX3) and (I) of the Act.4. All other allegations contained in the complaint arefound to be without merit and are to be dismissed.THE REMEDYHaving found that Respondent engaged in and isengaging in certain unfair labor practices it will berecommended that it cease and desist therefrom and takecertain affirmative action necessary to effectuate thepolicies of the Act. Respondent having unlawfully dis-charged Alvin "Red" Orr in violation of Section 8(aX3)and (I) of the Act it will be recommended that Respondentoffer him immediate and full reinstatement to his former,or substantially equivalent, position without prejudice tohis seniority or other rights and privileges and to make himwhole for any loss of earnings or any other monetary losseshe may have suffered as a result of such discriminationfrom the date of his discharge until reinstated.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Any backpay will be determined in accordance with theformula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), and Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER lThe Respondent, Bankers Dispatch Corporation, Boise,Idaho, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in regard to their hire, tenure of employment, orother terms and conditions of their employment in order todiscourage membership in any labor organization.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies of theAct:(a) Offer to Alvin "Red" Orr immediate and fullreinstatement to the position formerly held by him or, ifthat job no longer exists, to a substantially equivalentposition without prejudice to his seniority and other rightsand privileges.(b) Make Alvin "Red" Orr whole for any loss of earningshe may have suffered by reason of Respondent's unlawfuldiscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(c) Perserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other data necessaryto analyze the amount of backpay due under the terms ofthis recommended Order.(d) Post at its place of business in Boise, Idaho, copies ofthe attached notice marked "Appendix." 2Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."307